AO 245B (Rev. 05/] 5/20] 8) Judgment in a Criminal Pet‘ty Case {Modifled) Page l ofl

UNITED STATES DISTRICT COURT
soUTHE,RN Drsrruc'r or CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Commirted On or Arter November 1, 1987)

lose Gabrjel Guzman_ZaVala Case Number: 3:18-mj-23224-WVG

Ellis l\/l Johnston

Defendant 's A tierney
REGISTRATION N(). 31744298

THE DEFENDANTZ
pleaded guilty to count(s) l Of COmplaint

|:l Was found guilty to count(s)

after a plea of not guilty. _
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count annber{s[
8:1325 ILLEGAL ENTRY (Misdemeanor) l
|:l The defendant has been found not guilty on count(s)
[| Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

IXF Assessrnent: $10 WAIVED IZ Fine: WAIVED
Court recommends USMS, ICE or DI-IS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal
|j Court recommends defendant be deported/removed With relative, charged in case ___

lT lS OR_DBRED that the defendantshall notify the United States Attorney for this district Within 30 days

of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and
United States Attomey of any material change in the defendant's economic circumstances

Wednesday, Decernber l9, 2018
Date of lmposition of Sentence

(W<§~

HoNoRABLE WILLIAM v. GALLo
UNITED s"rArEs MAGISTRATE JUDGE

 

-\II'-"""'.--..,-“.~- \
@Lsa\< us Q\S"F[l‘§l §§H§dsuu\
sourHEsN oisla\c DEPUT\/
5 ;:V

 

3:18-rnj-23224-WVG

 

